Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed on 03/02/2022 in which claims 2-3, and 11 were canceled; and claims 7-10 and 12-13 were withdrawn. All the amendments have been thoroughly reviewed and entered. 
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7-10 and 12-13, directed to the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/31/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1, 4-10 and 12-13 are under examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul Zarek on 05/20/2022. 
The following examiner’s amendment hereunder is based upon the set of claims filed 03/02/2022.
The application has been amended as follows:
Please amend claim 7 as follows:
	Line 12, after “200” please add --- to ---

Please delete claim 10 and replace with the following:
10.  The method for preparing a wound dressing according to Claim 8, wherein the basic solvent or solution is selected from the group consisting of distilled water, normal saline, phosphate-buffered saline, Hank's balanced salt solution, Tris-buffered saline, N-Tris(hydroxymethyl)methyl-3-aminopropanesulfonic acid buffer, Bicine buffer, 4-(2-hydroxyethyl)-1-piperazineethanesulfonic acid buffer, N-Tris(hydroxymethyl)methyl-2-aminoethanesulfonic acid buffer, piperazine-N,N'- bis(2-ethanesulfonic acid) buffer, cacodylate buffer, 2-(N- morpholino)ethanesulfonic acid buffer, Minimum Essential Media, Dulbecco's Modified Eagle Media, RPMI 1640, Iscove's Modified Dulbecco's Media, Defined Keratinocyte-SFM without bovine pituitary extract, Keratinocyte-SFM with bovine pituitary extract, and a mixture thereof.
 	
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claimed invention is drawn to:
	A wound dressing comprising 
		5 to 20% by weight of fiberized acellular dermal matrix, 
		0.5 to 5% by weight of biocompatible polymer and 
		75 to 94.5% by weight of water, 
	wherein the fiberized acellular dermal matrix is prepared by pulverizing acellular 	dermal matrix with a cutting mill, 
	the fiberized acellular dermal matrix is in the form of cotton, and 
	the fiberized acellular dermal matrix has a fiber length of 200 to 1,000 µm, 
	wherein the biocompatible polymer is gelatin, hyaluronic acid, collagen, 	poloxamer, or a mixture thereof, and wherein the wound dressing is in a dosage form of 	a paste.

The closest applied prior art include Owens (US 2010/0272782 A1) and Sun (24 US 2013/0280801 A1).
Owens teaches a biocompatible tissue repair mesh composition comprising acellular dermal matrix, biocompatible polymer and water, wherein the acellular tissue matrix is pulverized or cut to form fibers or particulates with length no greater than 0.1 cm (1000 µm) (abstract; [0004], [0006], [0010]-[0014], [0018], [0020], [0025], [0027], [0033]-[0039], [0057]-[0063], [0070] and [0071]). However, Owens is silent with respect to the amounts of fiberized acellular dermal matrix, biocompatible polymer and water, as well as, Owens’ fiberized acellular dermal matrix was not indicated as being in the form of cotton because the acellular dermal matrix was indicated as being pulverized into powdered form, and no indication that the resultant composition of Owens can be prepared in the form of a paste. 
While Sun teaches a flowable tissue matrix compositions for wound care comprising fiberized acellular dermal matrix and a biocompatible polymer such as gelatin wherein the fiberized acellular dermal matrix is present in the composition at an amount of 1-10.0% dry mass and the biocompatible polymer such as gelatin is present in the composition at an amount of 1-10.0% dry mass (abstract; [0004]-[0010], [0014]-[0018], [0022]-[0023], [0039]-[0041], [0046]-[0051], [0056], [0062]-[0065] and [0070]; Examples 3 and 4; claims 1, 8 and 9), Sun’s fiberized acellular dermal matrix is not in the form of cotton but rather cut into small pieces, and the resultant composition is a flowable tissue matrix, thereby is not in the form of a paste as require by the claimed invention. 
Thus, the prior arts as whole do not teach or suggest a wound dressing that is in the form of a paste containing 5 to 20% by weight of fiberized acellular dermal matrix, 0.5 to 5% by weight of biocompatible polymer and 75 to 94.5% by weight of water, wherein the fiberized acellular dermal matrix is prepared by pulverizing acellular dermal matrix with a cutting mill to make the fiberized acellular dermal matrix in the form of cotton, as required by the claimed invention. As such, the claimed wound dressing is nonobvious over the prior art.
As a result, claims 1, 4-10 and 12-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 4-10 and 12-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOAN T PHAN/           Primary Examiner, Art Unit 1613